Citation Nr: 0620815	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for left total hip 
arthroplasty due to degenerative arthritis of the left hip in 
excess of 10 percent from September 13, 2001 to February 9, 
2004 and in excess of 30 percent, from April 1, 2005.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to February 
1976, and from April 1978 to April 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for degenerative arthritis of the left hip, evaluated as 10 
percent disabling, effective September 13, 2001.  A May 2004 
rating decision identified the disability as left total hip 
arthroplasty, due to degenerative arthritis of the left hip, 
and assigned a temporary100 percent evaluation, effective 
February 10, 2004, and a 30 percent evaluation, effective 
April 1, 2005.  The Board will address this evaluation before 
and after the increase under Fenderson v. West, 12 Vet. App. 
119 (1999).  The temporary total evaluation is not at issue 
before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has not conducted an examination of the veteran's left hip 
since September 2002, prior to a February 2004 left total hip 
arthroplasty.  In light of the length of time that has 
elapsed since the most recent examination, and the need for 
post-arthroplasty examination of the left hip, another VA 
examination is needed for the proper adjudication of the 
veteran's increased initial evaluation claim.

In addition, VA has not provided the veteran any notice of 
VA's duties to assist and notify him, with respect to the 
issue of entitlement to a higher initial evaluation for the 
left hip disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected left total hip arthroplasty, 
due to degenerative arthritis of the left 
hip.  The claims file must be made 
available to the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

2.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for an 
increased initial evaluation for left 
total hip arthroplasty, due to 
degenerative arthritis of the left hip, 
of the impact of the notification 
requirements on that claim.  The 
appellant is requested to submit all 
evidence in his possession that pertains 
to the claim.

3.  Then, readjudicate the veteran's 
claim for an increased initial evaluation 
for left total hip arthroplasty, due to 
degenerative arthritis of the left hip.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

